DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5 February 2021 has been entered.  Claims 1-6 and 9 remain pending in the application.  Claims 7 and 8 have been canceled.  Applicant's amendments to the Claims have overcome each and every objection, the 112(f) interpretation, and each and every rejection previously set forth in the Non-Final Office Action dated 25 November 2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 15 and 16, “mounted” should be changed to --mountable--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 further limits the sensor, which is recited in claim 1 as “a sensor able to recognize the unique identifiers”, to one of “an opening sensor able to measure an opening of the sprayer, an air pressure sensor able to measure an air pressure arriving at the sprayer, and/or a paint pressure sensor able to measure a paint pressure arriving at the sprayer.”  But, Applicant’s specification states that the sensor that is able to recognize the unique identifiers is an RFID reader and not one of the three listed in claim 3.  As a result it is unclear if claim 3 requires a second sensor that is capable of measuring one of the recited characteristics, or if it is somehow further limiting the sensor recited in claim 1 by requiring it 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kloepfer et al. (US 2017/0225203) in view of Pitman (US 2014/0203103) and Krueger et al. (US 2017/0203309).
Regarding claim 1, Kloepfer discloses a paint sprayer (10, which is a “high pressure cleaning system”, and these can be used to spray surfaces to remove paint therefrom) comprising: a base (12); and a plurality of components (26/28/34/42/44/46) mounted on said base (fig. 1 - the base is “organized and equipped” with each of these components), comprising: at least one gun (28) mountable on said base (par. 64; fig. 1) for spraying a paint beam; at least one head (34) mountable on said at least one gun (par. 64; fig. 1) and equipped with a respective unique identifier (par. 123, 125); and at least one nozzle (42/44/46) mountable on said at least one head (par. 66; fig. 1); and at least one sensor (148) able to measure a feature of the sprayer, comprising a sensor able to recognize the unique identifier 
Kloepfer does not disclose that each of the gun and the nozzle are also equipped with a respective unique identifier.
Pitman teaches a paint sprayer (101) comprising a base (131) and at least one gun (105) mountable on said base (par. 39) and equipped with a respective unique identifier (par. 41 - indicia 165 on the connector sleeve 161) and a processing unit (301).
Further, Krueger teaches a sprayer (10) comprising a head (12) and at least one nozzle (22) mountable on said head (par. 17) and equipped with a respective unique identifier (par. 26) and a processing unit (30).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the paint spray of Kloepfer to further equip both the at least one gun, as taught by Pitman, and the at least one nozzle, as taught by Krueger, with respective unique identifiers since this would allow the processing unit to identify both the type of gun and nozzle mounted to the base and to verify that each of these components is compatible with the others.  
Regarding claim 2, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and Kloepfer further discloses that the at least one sensor is integrated into the component (the gun 28) into which the component equipped with the unique identifier (the head 34) is mountable (par. 122).  Kloepfer in view of Pitman and Krueger does not disclose that the at least one sensor is integrated into the base.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kloepfer in view of Pitman and Krueger to further integrate 
Regarding claim 3, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and further including an air pressure sensor able to measure an air pressure arriving at the sprayer, and/or a paint pressure sensor able to measure a paint pressure arriving at the sprayer (par. 77 - sensor 84 is a pressure sensor, which is capable of measuring a pressure of any fluid).
Regarding claim 4, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and further comprising a radio transmitter sending information from said at least one sensor to said processing unit (par. 91).
Regarding claim 5, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and further wherein said processing unit is configured to conduct a proper operation diagnosis by analyzing parameters measured by said at least one sensor (par. 124).
Regarding claim 9, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and further wherein the identifier comprises an RFID tag and said at least one sensor comprises an RFID reader (par. 125).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kloepfer in view of Pitman and Krueger and further in view of Scott (US 2017/0259288).
Regarding claim 6, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 4.  Kloepfer in view of Pitman and Krueger does not disclose wherein said processing unit is configured to perform a usage history of each said component.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the paint spray of Kloepfer in view of Pitman and Krueger such that the processing unit is configured to perform a usage history of each said components of the paint sprayer, as taught by Scott, since this was known to improve the performance of an operator of the paint sprayer by providing them real-time feedback based on previous operation of the paint sprayer (Scott, par. 34).  
Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Kloepfer does not teach a paint sprayer comprising a gun “for spraying a paint beam” because Kloepfer is directed to a high pressure cleaning system which spray a “cleaning liquid, in particular water” and does not mention spraying paint.  
In response, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular since Kloepfer is able to spray a beam of liquid cleaning solution, it is also considered to be capable of spraying a beam of paint, which is also a liquid.  
Applicant’s argument that Kloepfer does not teach a processing unit configured to verify that the mounted nozzle is of a type technically compatible with the mounted gun and/or with the mounted .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752